On motion tor rehearing.
The plaintiff filed a motion for a rehearing, basing her contentions largely upon the rulings in Wood v. Stevens, 144 Ga. 518 (87 S. E. 658), and Ellis v. Almand, supra. In the latter case it was held that the right to review a judgment granting a partial nonsuit can not be preserved by exceptions pendente lite, the remedy being to file direct exceptions, as the plaintiff did in the instant case. The ruling in the Wood case is to the effect that where an action is brought against joint defendants, and a nonsuit is granted as to one of them, the Supreme Court will not entertain a bill of exceptions to review such judgment if it appears that after the grant of the partial nonsuit the plaintiff voluntarily dismissed his suit against the other defendant upon the erroneous theory that it was necessary so to do in order to bring the case to the appellate court for immediate and direct review of the judgment of nonsuit. The ruling in the Wood case recognizes that while the plaintiff had *62the right to except to the grant of a nonsuit as to one of the joint defendants, and to seek by a reversal of that judgment to have the joint action which had been thus terminated reinstated, yet such could not be done where it appeared that after the grant of the partial nonsuit the plaintiff chose to dismiss the ease as to the other defendant, thus voluntarily destroying its joint character and the power, of the court to reinstate the case as a suit against both defendants. We do not think that the authorities cited in the motion for a rehearing are out of harmony with the decision in this case, but, on the contrary, they indicate that the remedy of the plaintiff upon the adverse ruling granting the partial nonsuit was to preserve the status of her suit as a joint action by making, within the time prescribed by law, direct exceptions to the contrary ruling, without herself voluntarily destroying the joint nature of the action either by dismissing it as against the remaining defendants or by acquiescing in the adverse ruling of partial nonsuit. Her remedy to preserve her joint action was to except, but she could not except and either acquiesce in the court’s severance or, by her own act in dismissing as against the other defendants, destroy the joint nature of the action. The plaintiff can not ask the appellate court to restore the joint status of the action, because, by going to trial against one of the defendants, she has acquiesced in the court’s order of severance; in the Wood case the plaintiff could not ask that the joint nature of her action be restored, because she herself had terminated it by voluntarily dismissing her suit against the remaining defendant. If, upon the refusal of the court to grant a continuance, and a refusal by the plaintiff to proceed singly against the remaining defendant, the court had dismissed the suit as against the remaining defendant, the plaintiff could have excepted not only to the original order of nonsuit, but to the refusal of the court to grant a continuance and to the dismissal of the action against the remaining defendant. Rehearing denied.